Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of Respondent Eric Stanley Ogrey, filed pursuant to Bar Rules 4-110 (f) and 4-227 (a), in which Ogrey admits violating Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d). Pursuant to Bar Rule 4-110 (f), a voluntary surrender of license is tantamount to disbarment. The State Bar has no objection to this Court’s acceptance of Ogrey’s petition and believes that the interests of the Bar and the public would be best served by such acceptance.
Ogrey, who was admitted to the State Bar of Georgia in 1995, pled guilty to methamphetamine possession, a felony, in January 2000 in Henry County, Georgia, and received a sentence of five years, probated, under the Georgia First Offender Act. In his petition, Ogrey admits that the entry of judgment on his plea constitutes a violation of Standard 66 of Bar Rule 4-102 (d) and waives any right or claim of confidentiality and all rights to any hearing and procedural notifications, rejections and exceptions provided by Part IV of the Bar Rules.
We have reviewed the record and agree with the State Bar that Ogrey’s petition should be accepted. Accordingly, we hereby accept Ogrey’s Petition for Voluntary Surrender of License and remind him of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Voluntary surrender of license accepted.


All the Justices concur.